1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10
11    JOHN MOISES NIETO,                             Case No. 1:20-cv-00291-JLT (PC)
12                           Plaintiff,
      v.                                             ORDER LIFTING STAY
13
14    WARDEN GORDON, et al,                          (Doc. 30)
15                           Defendants.
16
17         Defendants has opted out of the Court’s Post-Screening ADR Project. (Doc. 34.)
18   Accordingly, the Court ORDERS:
19         1.    The stay is LIFTED; and
20         2.    The Clerk of the Court is directed to issue a Discovery and Scheduling Order.
21
22   IT IS SO ORDERED.
23
       Dated:   June 21, 2021                           _ /s/ Jennifer L. Thurston
24                                            CHIEF UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                    1
